Order entered February 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01365-CR

                      TERRANCE GERMAINE WILKINS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-62224-X

                                          ORDER
        The Court REINSTATES the appeal.

        On January 23, 2015, we ordered the trial court to make findings why appellant’s brief

had not been filed. We have received appellant’s brief, together with an extension motion.

Therefore, in the interest of expediting the appeal, we VACATE the January 23, 2015 order

requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE